Citation Nr: 1435449	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-44 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

The Veteran has residuals of a right shoulder injury, to include right shoulder calcific tendinitis, subacromial impingement, partial thickness rotator cuff tear with bursitis, and arthritis, which are related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right shoulder injury in service, to include right shoulder calcific tendinitis, subacromial impingement, partial thickness rotator cuff tear with bursitis, and arthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997). 

The Veteran has consistently stated that she injured her right shoulder twice during service.  The first time she was injured when a heavy pot fell from an overhead rack onto her right shoulder causing extreme pain.  Then within two days after that initial injury she injured the shoulder again during physical training.  At the time she was told she had tendonitis.  She was treated and told to come back in two weeks for physical therapy.  She was placed on light duty for a few days.  In a May 2013 statement the Veteran reported that when she was seen on March 4, 1969, she had a consultation and physical therapy, and did not return for subsequent physical therapy because after that treatment she was transferred from the location of that treatment to another base.  

Service treatment records include a January 1969 report of examination at enlistment, which shows a normal evaluation for the upper extremities, spine and other musculoskeletal system.  In an associated report of medical history, the Veteran reported no right shoulder problems.  

Service treatment records on March 4, 1969 show that the Veteran was seen for complaints associated with an assessment of torticollis, which was treated with heat at that visit.  The Veteran was to return for physical therapy but the record noted that she did not return after the initial treatment.  

The Veteran was seen in October 1969 for complaints of past pain symptoms, albeit of the back in the paraspinal area, which had cleared with bed rest.  The impression was muscle spasm secondary to fatigue.

Service personnel records include a record of assignments showing that the Veteran began basic training at Fort McClellan, Alabama on January 18, 1969.  On March 15, 1969 the Veteran was then enroute to her next duty station, Fort Sam Houston, Texas.

The report of examination in November 1969 (separation) contains a normal evaluation for all pertinent body parts and systems.

During a July 1970 VA examination the Veteran reported complaints of left shoulder pain and neck pain on normal movements such as swimming, lifting, and carrying objects or babies.  The report of X-ray examination of the left shoulder contains findings of no significant pathologic changes demonstrated in bone or joint. 

Private treatment records in November 2009 show that the Veteran reported complaints of right shoulder pain that had been ongoing for the past several months.  She denied any recent trauma or episodes before the pain began.  The impression was right shoulder, calcific tendinitis.  Subsequent MRI examination in November 2009 concluded with an impression of partial tear of the distal supraspinatus tendon.  At an orthopedic follow-up examination later that month , the concluding assessment was right shoulder calcific tendinitis, partial thickness supraspinatus tendon tear, subacromial impingement with bursitis.

At an orthopedic follow-up examination in December 2009, the concluding assessment was right shoulder calcific tendinitis, subacromial impingement, partial thickness rotator cuff tear.  

In January 2010, the Veteran underwent surgery including arthroscopy of the right shoulder in treatment of a diagnosis of right shoulder calcific tendinitis, subacromial impingement.  In private treatment records dated later in January 2010, the Veteran reported progressive shoulder pain that has become more and more severe, for which she had undergone arthroscopy earlier that month.  She was currently in therapy.  In March 2010 a physical therapist noted the Veteran still had pain about the shoulder with deep pain at times.

In a statement received in May 2010 someone who knew the Veteran in service stated that the Veteran injured her right shoulder in service while they were in boot camp at Fort McClellan, in Alabama during the period between January and April 1969.  She said that the Veteran subsequently complained that she was having pain with her right shoulder and that the Veteran took over-the-counter pain medication to self-treat the right shoulder pain. 

In a statement received from the Veteran in May 2010 she reported that during KP duty during boot camp, she and another person were lifting a heavy kettle to an overhead shelf when the kettle fell on her right shoulder.  In the same week she was further injured when doing pushups and she heard a pop in the right shoulder and then collapsed on the floor in pain.  She further stated that periodically during her period of service she experienced swelling and pain in the right shoulder after days when she had been repetitively lifting/assisting patients during assigned duties.

In an undated note from the Veteran received with other evidence, she stated that when VA examined her in July 1970, although there is a reference to the left shoulder in the report, the subject of that examination was the right shoulder, not the left one.

In an October 2010 statement, the Veteran's treating orthopedic physician, Jaideep Iyengar, M.D., opined that the Veteran's right shoulder injury residual condition is as likely as not caused during military service.

An October 2011 private treatment record shows that X-ray examination of the right shoulder concluded with an impression of amorphous calcifications present above and lateral to the greater tuberosity, findings consistent with calcific rotator cuff tendinitis.

During a September 2013 Travel Board hearing before the undersigned Veterans' Law Judge, the Veteran credibly testified consistent with other statements regarding her in-service injuries and subsequent continuity of symptoms since service.

In a statement received from Dr. Iyengar in September 2013, he stated that the Veteran had significant arthritis of her shoulder, a condition which always develops over many years.  He further stated that traumatic or repetitive stress/use injuries to the shoulder can precipitate arthritic changes that develop over a number of years.  Dr. Iyengar stated that there were no reports of any intervening right shoulder injuries since the Veteran's service trauma.  Dr. Iyengar concluded with an opinion that, based on the foregoing, he believed that it was at least as likely as not that the Veteran's shoulder condition resulted from the injuries during the Veteran's service.  Dr. Iyengar noted that he was an orthopedic surgeon.

There is no clear and unmistakable evidence demonstrating that a back disability (injury or disease) existed before acceptance and enrollment in service.  Therefore, the Veteran is presumed to be in sound condition when she entered service.  The Veteran has provided competent and credible evidence, consistent with the clinical record, of a chronicity of right shoulder symptomatology since the right shoulder injuries in service.  

There is a current right shoulder disability, to include the above noted diagnoses.  Accepting the Veteran's statements of continuous symptomatology and treatment since service as credible, and affording her the benefit of the doubt as the law requires, service connection is warranted.


ORDER

Service connection for residuals of a right shoulder injury in service, to include right shoulder calcific tendinitis, subacromial impingement, partial thickness rotator cuff tear with bursitis, and arthritis, is granted.

	


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


